Citation Nr: 1243333	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.

4.  Entitlement to a compensable rating for right inguinal hernia, postoperative, with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge in July 2011.

In December 2011 the Board remanded all the issues on appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In December 2011 the Board also remanded the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  During the pendency of the appeal, a September 2012 rating decision granted the Veteran service connection for PTSD with an initial rating of 30 percent effective January 6, 2012, the date of the Veteran's VA examination.  Thus, the issue of entitlement to service connection for PTSD is no longer before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 
 
In a January 2012 statement, the Veteran filed a claim for incontinence, a urinary tract infection, and residuals of prostate cancer; the Board notes that these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  Extending the benefit of the doubt to the Veteran, tinnitus is shown as likely as not to be due to exposure to loud noise during active service.  

3.  A right ear hearing loss disability within VA standards is not demonstrated by the evidence of record.

4.   Left ear hearing loss did not originate in service or within one year thereafter, and  is not related to any incident of service.

5.   Degenerative disc disease of the cervical spine did not originate in service or within one year thereafter, and is not related to any incident of service.

6.  The Veteran's right inguinal hernia is not manifested by any recurrences and his linear scar is 7 centimeters long. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been reasonably met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

2.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

3.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  The criteria for a compensable rating for right inguinal hernia, postoperative status, with scar have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.87a, 4.114, 4.118, Diagnostic Codes 7338, 7801, 7803, 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations are codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in June 2005 and February 2006.  The VCAA letters indicated the types of information and evidence necessary to substantiate a service connection claim and an increased rating claim, and the division of responsibilities between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  A March 2006 letter and a July 2008 letter included information pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  Based on this evidence, the Board is satisfied that the Veteran has actual knowledge of what is necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his representative.  The Board finds that the examinations for service connection are sufficient since they were thorough and contemporaneous examinations of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board also finds that the examinations for the service-connected right inguinal hernia are adequate because the medical findings are reported in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994)

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).


II.  Analysis

Service connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will be presumed for chronic disease, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus 

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  According to the Veteran's DD 214 his military occupational specialty was as a fire crewman.  The Veteran testified that he fired the 81 millimeter mortar and smaller mortars to support the troops that were out front; he testified that his tinnitus started before he left the Republic of Vietnam.  The Board finds that even though the Veteran did not report any symptoms of tinnitus during service,  he was exposed to loud noises during service.  

The Veteran's service treatment records do not contain any complaints, indications, or treatment for tinnitus.  In addition, the Veteran's May 1968 Report of Medical Examination for Separation listed the Veteran's ears as normal and the Veteran checked "no" for ear, nose, or throat trouble on his May 1968 Report of Medical History for Separation.  Thus, the Board finds that there is no indication in the Veteran's service treatment records that the Veteran had tinnitus during service.  

At the Veteran's November 2005 VA examination he reported that he sustained significant military noise exposure from a combination of mortar fire as well as various weapons;  it was noted that post-service the Veteran worked as a janitor for 35 years for an aircraft corporation in a noisy area, but he always attempted to wear ear protection.  He reported a long history of bilateral recurrent tinnitus that occurs once every two to three days for several hours at a time; most prevalent at night.  The VA examiner stated that since he could not find any indication that the tinnitus incurred in close proximity to active duty and since the Veteran was noted to have normal hearing at separation from service with no complaints of either hearing loss or tinnitus noted at that time, it would appear that his tinnitus had occurred subsequent to separation from service.  Therefore, it was his opinion that it was less likely than not that the Veteran's current tinnitus was related to military acoustic trauma.  

In August 2006 the Veteran's private audiologist stated that during the Veteran's military service he worked in the infantry in the Republic of Vietnam and was a fire crewman; he was exposed to excessive noise levels from mortar fire, grenade launchers, artillery fire, and all the associated excessive noise levels associated with combat.  It was noted that the private audiologist reviewed the Veteran's service treatment records.  It was indicated that the Veteran worked as a custodian after military service and he had no noisy hobbies.  The audiologist stated that based upon the Veteran's exposure to excessive noise levels while in the military and the lack of documented high frequency hearing threshold levels upon separation from service, it was at least as likely as not that the Veteran had tinnitus that was caused by his in-service noise exposure.  

In October 2006, the VA examiner stated that his previous review of the Veteran's service treatment records was negative for tinnitus during service and no complaints at the time of his separation from service.  In a January 2007 addendum he stated that he reviewed the Veteran's claims file again and the private opinion and stated that it was less likely than not that the Veteran's tinnitus would be related to military acoustic trauma.  

At the Veteran's August 2011 VA examination it was noted that the Veteran reported the onset of tinnitus 30 years ago; it was also indicated that at the previous VA examinations he reported an onset four to five years prior.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure; the rationale was that there were no complaints of tinnitus in the Veteran's service treatment records and that in 2005 and 2006 the Veteran reported onset four to five years prior, which would suggest his tinnitus began 30 plus years after service. 

Despite the fact that the VA examination opinions are against the Veteran's claim, the Board finds that award of service connection for tinnitus is still reasonable here.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Here the VA examiners did not take into consideration the Veteran's statements pertaining to continuity of symptomatology or the onset of his tinnitus.  

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Indeed, the Veteran's statements as to when his ringing in his ears began are important and credible evidence going toward the matters of when the condition began.  The Veteran maintains that his tinnitus began during service and is due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in active service; the Board finds that such consistency makes his statements credible.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  Importantly, a private audiologist had access to the evidence of record and opined that the Veteran's tinnitus is related to his experiences while on active service.

In sum, the Board finds that by granting the Veteran the benefit of the doubt service connection for tinnitus is warranted. 


Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  

After a careful review of the Veteran's service treatment records the Board finds that though the Veteran had a slight decrease in his hearing bilaterally throughout his military service, he still did not at that time meet the criteria for having a hearing loss disability as defined in 38 C.F.R. § 3.385.  In addition, at the Veteran's separation from service, his hearing acuity was within normal limits.  

The Board finds that service connection must be denied for the right ear because there is no evidence of a current diagnosis of right ear hearing loss as defined in 38 C.F.R. § 3.385.  At the Veteran's VA audiology examination in November 2005 his right ear hearing was 0 decibels at 500 Hertz, 0 decibels  at 1000 Hertz, 15 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.  In October 2006 his right ear hearing was 0 decibels at 500 Hertz, 0 decibels  at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.  At the December 2011 VA audiology examination the Veteran's right ear hearing was 20 decibels at 500 Hertz, 25 decibels  at 1000 Hertz, 25 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  Thus, the Board finds that though there is evidence that the Veteran's right ear hearing loss decreased in acuity he still does not meet the standards under 38 C.F.R. § 3.385.

The Veteran's private audiologist stated in August 2006 that the Veteran had moderate high frequency hearing loss in the right ear and that the Veteran's Maryland CNC word discrimination was a 96 percent for the right ear.  Though the private audiologist stated that the Veteran had high frequency hearing loss, the evidence of record demonstrates that the Veteran does not meet the standards providing for VA disability compensation under 38 C.F.R. § 3.385.  Thus, the Board finds that to this day, hearing loss disability for VA purposes is not shown in the right ear.   

The Board finds that the preponderance of the evidence is against the grant of service connection for hearing loss for the left ear.  At the Veteran's VA audiology examination in November 2005, his left ear hearing was 5 decibels at 500 Hertz, 5 decibels  at 1000 Hertz, 5 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  In October 2006 his left ear hearing was 5 decibels at 500 Hertz, 5 decibels  at 1000 Hertz, 15 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  At the December 2011 VA audiology examination the Veteran's left ear hearing was 15 decibels at 500 Hertz, 25 decibels  at 1000 Hertz, 15 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 40 decibels at 4000 Hertz.  Thus, the Board finds that it was not until the December 2011 VA examination that the Veteran met the criteria for left ear hearing loss under 38 C.F.R. § 3.385.  

Even though, the Veteran meets the standards for left ear hearing loss under 38 C.F.R. § 3.385 the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for left ear hearing loss.  

At the Veteran's November 2005 VA examination he reported that he sustained significant military noise exposure from a combination of mortar fire as well as various weapons;  it was noted that post-service the Veteran worked as a janitor for 35 years at for an aircraft corporation in a noisy area but he always attempted to wear ear protection.  It was noted that since the Veteran had normal audiometric thresholds there can be no basis for any nexus between combat acoustic trauma and hearing loss.  It was noted that the Veteran had normal hearing at separation and no complaints of hearing loss at the time of separation.  

In August 2006 the Veteran's private audiologist stated that during the Veteran's military service he worked in the infantry in the Republic of Vietnam and was a fire crewman; he was exposed to excessive noise levels from mortar fire, grenade launchers, artillery fire, and all the associated excessive noise levels associated with combat.  It was noted that the private audiologist reviewed the Veteran's service treatment records and found normal hearing threshold levels at enlistment and no documentation of threshold levels at the 6000 Hertz and 8000 Hertz at separation; he stated that it was impossible to guess the Veteran's thresholds at the time of separation for those specific frequency areas.   It was noted that the Veteran worked as a custodian after military service and he had no noisy hobbies.  He stated that based upon the Veteran's exposure to excessive noise levels while in the military and the lack of documented high frequency hearing threshold levels upon separation from service, it was at least likely as not that the Veteran's hearing loss was caused or contributed to, by his in-service noise exposure.  

In October 2006, the VA examiner stated that his previous review of the Veteran's service treatment records was negative for bilateral hearing loss during service and no complaints at the time of his separation from service.  In a January 2007 addendum he stated that he reviewed the Veteran's claims file again and this included the private opinion.  He stated that the Veteran had normal hearing throughout his military service, including at his separation, and currently; additionally, the Veteran's current audiograms are better than what one would expect for current age.  He noted that the private audiologist seemed to have a problem with audio thresholds not recorded at 6000 Hertz and 8000 Hertz and that the absence of recorded thresholds at those thresholds would not mean that those frequencies were affected.  In fact, there would be only a remote possibility, at best, that frequencies at 6000 Hertz and 8000 Hertz were affected.  He stated that to project non-information such as the private audiologist did would indicate an enormous leap of faith and he would disregard that opinion as highly speculative.   He stated that it was less likely than not that the Veteran's hearing loss would be related to military acoustic trauma.  

At the Veteran's August 2011 VA examination it was noted that the Veteran had sensorineural hearing loss in the left ear.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or the result of military noise exposure; the rationale was that there were no significant threshold shifts from 500 Hertz to 4000 Hertz between the enlistment examination and separation examination.   

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  First, while the Veteran's left ear hearing loss decreased in acuity during service he did not have hearing loss under 38 C.F.R. § 3.385 until December 2011, over 40 years after his discharge from his military service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, there are opinions for the Veteran's claim (August 2006) and opinions against (January 2007 and August 2011).  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The August 2006 opinion while a positive nexus opinion is not probative because the private audiologist focused only the 6000 Hertz to 8000 Hertz range and not the threshold that determines hearing loss for VA standards (500 Hertz to 4000 Hertz).  This was specifically mentioned in the January 2007 VA opinion and the VA audiologist stated that since the August 2006 opinion was based on the higher ranges it was too much of a leap to make to determine that his left hearing loss is due to service.  In addition, to the January 2007 VA opinion focusing on the 500 Hertz to 4000 Hertz range so did the August 2011 VA opinion.  In addition, the Board notes that while the August 2006 private opinion noted that the Veteran worked as a custodian he did not discuss the post-service noise exposure at that employment since it was at an air craft corporation.  Thus, the Board finds that the only probative opinions of record are against the Veteran's claim.  

While there is evidence of in-service noise exposure there is also evidence of post-service noise exposure.  Since there is no evidence of any in-service hearing loss or for many years after service, the Board finds that is more likely than not that the Veteran's left ear hearing loss is due to post-service noise exposure.  The Board notes that while the Board has herein above granted service connection for tinnitus based on in-service noise exposure, it is not the same situation since the evidence of record establishes that the Veteran's tinnitus began during service and the Veteran's left ear hearing loss did not meet the standards under 38 C.F.R. § 3.385 until December 2011. 

In sum, the Board finds that the evidence of record is against the Veteran's claim of service connection for bilateral hearing loss.  The Board finds that the Veteran's right ear hearing loss does not meet the standards for a VA hearing loss disability under 38 C.F.R. § 3.385.  While, the Veteran's left ear meets the threshold for VA hearing loss, the Board finds that the probative evidence of record is against the Veteran's claim.  The Board finds that service connection for hearing loss is not warranted.  


Degenerative Disk Disease of the Cervical Spine 

The Veteran asserts that his cervical spine is the result of diving under water and hitting his head; he then went to the hospital and wore a collar for two to three months.  The Veteran's service treatment records include multiple notations for the Veteran's back; however, there are only two notations for complaints to the Veteran's neck.  In July 1965 the Veteran was seen for sore neck for the past three days and it was determined that he had limitation of motion of the neck; he was diagnosed with neck troticollis/spasm.  In January 1968 he was seen for neck strain.  In addition, on the Veteran's May 1968 Report of Medical Examination for Separation, normal was checked for both the upper extremities and for spine, other musculoskeletal.  Thus, the Board finds that there are only two notations in the Veteran's service treatment records for any complaints, treatment, or diagnosis of neck strain. 

At the Veteran's November 2005 VA examination he reported a history of diving into shallow water on the Pacific coast in 1967 and hitting his head following which he had neck pain; he reported that he was treated with pain medication, physiotherapy, and a brace that he wore for four months.  He reported that he had neck pain ever since and that it radiated into the shoulders.  He currently worked as a janitor for an aircraft corporation.  The VA examiner noted that the Veteran's degenerative disc disease of the cervical spine with neck pain, moderate disability with progression, is not a service-connected problem since it is not reflected in the Veteran's claims file which only mentions one occasion in 1968 of his being evaluated for neck sprain.  It was noted that the current problem with the Veteran's neck was thought to be related to attrition. 

In September 2005 the Veteran's private physician stated that he has been the Veteran's primary care physician since April 1992 and that during his first office visit he mentioned he had chronic neck pain ever since an in-service injury in 1966.  It was noted that the Veteran's condition began worsening in September 2003.  It was noted that the Veteran continued to have problems from his bulging and protruding intervertebral discs as well as degenerative arthritis.  

In May 2006 the Veteran's private physician stated that the Veteran reported that he injured his neck while stationed in the Republic of Vietnam and that since then he has had fairly constant and recurrent isolated neck pain.  It was noted that the Veteran had cervical degenerative joint and degenerative disk disease consistent with former trauma.  The Veteran was afforded an October 2006 VA examination and was diagnosed with degenerative disc disease at C4-C5, C5-C6, and C6-C7 with spurring and chronic neck pains.  

In December 2011 the Veteran's private physician stated that the Veteran currently has cervical spine pain and has had problems with pain since he was first injured in 1966 while service in the Republic of Vietnam.  

At the Veteran's January 2012 VA examination he reported that he was diagnosed with muscle spasms after he injured his neck in 1969.  He did well with intermittent pain and in 2001 it increased in the left side of the posterior neck and left trapezius; he also had pain radiating up his neck.  It was noted that the claims file was unavailable so also in January 2012 a VA addendum opinion was given after the claims file was made available for review.  It was added that a review of the claims file revealed a July 1965 complaint of neck pain with a diagnosis of neck troticollis/spasm and he was treated with an injection of Robaxin.  Further, there was no evidence of any further care, complaints, or treatment related to this one episode and that chronicity cannot be established for this episode.  It was then noted that approximately 2 1/2 years later in January 1968, the Veteran was seen for another complaint of neck pain and was diagnosed with neck strain.  It was noted that there was no evidence of any further care, complaints, or treatment related to this one episode and that chronicity cannot be established for this episode.  Further, the Veteran's separation physical was three months after his second complaint of neck pain and it was negative for any cervical spine abnormalities and there were no complaints of a neck condition on the medical self assessment.  The VA examiner stated that based on the data available, it was his opinion that the Veteran's current cervical spine condition is less likely than not related to the two isolated complaints noted in the service treatment records and that he cannot establish chronicity for either episode noted.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for degenerative joint disk disease of the cervical spine.  While there are two separate notations in the Veteran's service treatment records of treatment for the neck, they appear to be two isolated situations since they occurred 2 1/2 years apart and three months after the Veteran's last report of pain it was noted that his spine was normal.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Moreover, it was specifically determined in January 2012 that there was no evidence that the Veteran's in-service reports of neck pain were chronic.  Thus, the Board finds that the Veteran's two in-service reports of neck pain was not a chronic condition. 

In September 2005 the Veteran's private physician stated that he started seeing the Veteran in 1992 for complications of neck pain; thus, the first evidence of treatment post-service is 24 years after service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, to the Veteran's lengthy period without treatment or diagnosis of degenerative disk disease of the cervical spine the Board finds that there are three opinions (September 2005, May 2006, and December 2011) for the Veteran's claim and two opinions (November 2005 and January 2012) against the Veteran's claim.   The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board finds that the private opinions (September 2005, May 2006, and December 2011) are not probative because the VA examiner did not review the Veteran's claims file.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the private opinions stated that the Veteran reported that he injured his neck while he was stationed in the Republic of Vietnam.  However, the Veteran reported to the VA examiners and to the Board that his current neck condition is due to a diving accident in Hawaii.  The Veteran also gave varying dates in 1966, 1967, and 1969, but the two reports of pain in the Veteran's service treatment records are in 1965 and 1968; the Board notes that according to the Veteran's Certificate for the Bronze Star he was in the Republic of Vietnam from April 1966 to March 1967.  Thus, the Board finds that the private opinions are not probative.   A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Additionally, the VA examination opinions were detailed in their rationale for finding that the Veteran's degenerative disk disease was less likely than not related to the Veteran's military service.  Thus, the Board finds that the probative opinions of record are the Veteran's VA examinations and unfortunately, are against the Veteran's claim of entitlement to service connection.  

In regard to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  While the Veteran reported to his private physician that his neck pain began during service, he also gave varying dates and places for the injury (Hawaii vs. the Republic of Vietnam).  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board finds that the Veteran's lay statements, while competent, are not credible  because the evidence shows that the Veteran was inconsistent on when and where the injury occurred with giving different dates and different situations to not only his private physician but to his VA examiners and to the Board.  Therefore, the Board finds that there is no persuasive evidence of record that relates the Veteran's degenerative disk disease of the cervical spine directly to his military service. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for degenerative disk disease of the cervical spine.  Thus, service connection for degenerative disk disease of the cervical spine is not warranted.  


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The April 2006 rating decision continued the Veteran's noncompensable rating for his service-connected post-operative right inguinal hernia with scar.  The Veteran's noncompensable disability rating is under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Diagnostic Code 7338 provides ratings for inguinal hernia.  Small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114. 

The Board finds that the Veteran's post-operative right inguinal hernia does not warrant a compensable rating under Diagnostic Code 7338.  In order to warrant an increased rating there needs to be evidence of a postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt.  However, at the Veteran's VA examinations in November 2005, July 2007, and January 2012, it was noted on each occasion that there was no hernia detected nor was there any recurrences.  Therefore, since there is no evidence of any hernia the Veteran does not warrant an increased rating under Diagnostic Code 7338. 

During the pendency of the appeal, the Veteran asserted that he warranted a separate rating for his scar.  However, after a careful review the Board finds that the Veteran's scar does not warrant a separate compensable rating.   The rating criteria for Diagnostic Codes 7800 - 7804 were amended effective October 2008; those revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's claim for an increased rating for his hernia was filed in May 2005, and the Veteran has not requested reevaluation under the current criteria.  Therefore, only the pre-October 2008 version of Diagnostic Codes 7801-7804 is applicable.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

The Board finds that the Veteran does not warrant a separate compensable disability rating under Diagnostic Codes 7801 and 7802.  In order for the Veteran to warrant a compensable disability rating under Diagnostic Code 7801 the scar must be deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) or under Diagnostic Code 7802 the scar must be manifested as deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.).  However, at the Veteran's November 2007 and July 2007 VA examinations the Veteran's scar was noted to be 7 centimeters long, while at the January 2012 VA examination it was noted to be 6.25 centimeters or 2.5 inches long.  Thus, the Board finds that the Veteran's scar does not warrant an increased rating under Diagnostic 7801 or Diagnostic Code 7802.  The Board also finds that the Veteran does not warrant an increased rating under Diagnostic Code 7803 since the Veteran denied skin breakdown, itching, or burning in July 2007 and in November 2005 it was noted to be well healed; in January 2012 it was noted to be linear with no limitation of function or no muscle or nerve damage.  Moreover, the Board finds that there is no evidence that the Veteran's scar is superficial and thus, he does not warrant an increased rating under Diagnostic Code 7804.   Thus, the Veteran's scar does not warrant a separate, compensable disability rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that since the date of claim, the rating criteria contemplate the Veteran's disability; in addition, the Veteran has not alleged that he warrants an extraschedular rating.  It was specifically noted at the Veteran's January 2012 VA examination that the Veteran's hernia and scar do not restrict the Veteran's employment or activities of daily living.  Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's post-operative right inguinal hernia with scar is not manifested by any recurrence or symptoms nor does he warrant a separate compensable disability rating for his scar.  Therefore, a compensable rating is not warranted. 













ORDER

Service connection for tinnitus is granted. To this extent, the appeal is allowed. 

Service connection for bilateral hearing loss is denied.  

Service connection for degenerative disc disease of the cervical spine is denied. 

A compensable rating for right inguinal hernia, postoperative, with scar is denied. 



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


